Title: To George Washington from John Hoomes, 16 August 1790
From: Hoomes, John
To: Washington, George

 

Sir,
Virginia Bo[w]ling Green Augt 16th 1790

Impressed with the highest Sense of the Obligations that lays on me, faithfully to discharge the trust reposed in me by the Post Master General in transporting the Public Mail through this State in my line of Stages; & conscious that it has been as well done as could be reasonably expected, & to my own Knowledge, it has not been better, or more regularly done any where to the Southward of Newyork, I confess that I felt myself extreamly hurt when I was informed on Monday last by letters from Mr Osgood & Mr Burral that a memorial had been Sent to you Signed by about 40 respectable Inhabitants of the City of Richmond complaining of the irregularity of the mail that came to that place, & desiring my particular attention thereto.
As this was the first information I had you will readily Suppose I lost no time in going to Richmond to examine into the Cause of the Complaint, for the Postmaster there, nor any where else in my rout had ever informed me that there was any Complaint Whatever.
I am not unacquainted with the great regularity & method that your Excellency has always done business, & did not in the least doubt but you would require it to be done in the Same manner by every one who undertook for the Public, this alone would have been a Sufficient Spur to me, if I had no regard for my Character & reputation.
I well Know that the Northern Mail has Several times failed to come on, the days it was expected, but my line of Stages going no farther North than Alexandria, I could not Possibly bring a mail when none was brought to me, & I do declare that I do not recollect that the Stages have lost one Single trip in the Course of the Year tho the water in Pamunkey caused it once to get into Richmond in the Morning when it ought to have been in the Evening before, but still the three trips were made good in the week.
I have inclosed you an instrument of writing Signed by the Gentlemen who Sent you the Memorial, also Several other Certificates from the different Postmasters that were convenient to get to in this Short time; & from the Clerks & Taverns where the Stage Stops, & if required can get them from all the Gentlemen

in this Country that is acquainted with the Stage: which I hope will convince your Excellency that I have done my duty, & that altho their might (as far as I Know) have been cause for the Memorial, still that I am not to blame, Perhaps it proceeded in some degree fron the great Speculation, that seemed to rage in an uncommon manner about that time in this State.
I beg leave to mention that I carry the mail as far each day as it is carried any where on this Continent & in one instance farther, it is carried from Richmond to Hampton (a distance of near one hundred miles) & it generally arrives about Sunset, an accident happened twice to the Stage that Kept them out untill near 11 OClock (but those were unavoidable), & the Instances are frequent of the mails arriving so early at Hampton that it gets to Norfolk that night by dark 18 miles farther by water, which circumstances Colo. Parker I believe is accquainted with, there has been some irregularity about the mails crossing from Hampton to Norfolk, tho That I cannot help as I am by Contract to deliver it in Hampton, should I contract again, (or the Postmaster General should direct me now) I will engage for its regular delivery in Norfolk so as to give Satisfaction, which is not the case at present altho the P.M. General pays the ferryman Sufficiently for attending to it I am Sir with the highest Esteem yr excellencys Mo. Obt Hble Sevt

Jno. Hoomes


N.B. I have & shall still be unhappy untill I Know that I have cleared up this matter to the Satisfaction of yr Excellency. J. H.

